Citation Nr: 1012256	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-23 748	)	DATE
	)
	)


THE ISSUE

Whether the May 30, 2008, decision of the Board of Veterans' 
Appeals (Board) denying entitlement to an effective date 
prior to January 31, 2002, for the grant of service 
connection for posttraumatic stress disorder (PTSD), should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to December 
1970 and from January 1971 to January 1974, including combat 
service in the Republic of Vietnam, and his decorations 
include the Combat Infantryman Badge, Parachute Badge, Air 
Medal, and Purple Heart Medal. 

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in a May 30, 
2008, Board decision that denied entitlement to an effective 
date prior to January 31, 2002, for the grant of service 
connection for PTSD.


FINDINGS OF FACT

1.  In a decision dated May 30, 2008, the Board denied an 
appeal for entitlement to an effective date prior to January 
31, 2002, for the grant of service connection for PTSD.

2.  The May 30, 2008, Board decision denying entitlement to 
an effective date prior to January 31, 2002, for the grant 
of service connection for PTSD, was adequately supported by 
the evidence then of record and was not undebatably 
erroneous; the record does not establish that the correct 
facts, as they were known at the time, were not before the 
Board on May 30, 2008, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that 
the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The May 30, 2008, Board decision denying entitlement to an 
effective date prior to January 31, 2002, for the grant of 
service connection for PTSD, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

The Veteran alleges CUE in the Board's May 30, 2008, 
decision, on the basis that service connection for PTSD 
should have been granted the first time he filed it and, 
therefore, the Board should have granted an effective date 
for service connection for PTSD in January 1987.

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 
38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was 
based on CUE must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir. 1999) (expressly holding that in order to prove 
the existence of CUE, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision).

Examples of situations that are not CUE include a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; and disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

The Board notes that the Court has held that, in the context 
of an application to reopen, CUE requires that the result of 
the decision be manifestly different but for the error 
meaning that a finding of service connection would have to 
have been required.  See Crippen v. Brown, 9 Vet. App. 412, 
422 (1996).

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b).

The Board notes that the Veteran's claim of entitlement to 
an effective date prior to January 31, 2002, for the grant 
of service connection for PTSD, was dismissed by the Board's 
May 30, 2008, decision on the basis that the Veteran had 
presented a legally insufficient claim pursuant to Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  The Board noted in its 
decision that the Veteran was awarded entitlement to service 
connection for PTSD and assigned an effective date of 
January 31, 2002, in a Regional Office (RO) rating decision 
dated in April 2002.  The Veteran was subsequently notified 
of this decision in May 2002.  The Veteran did not file or 
perfect an appeal of this RO rating decision.  Subsequently, 
in September 2004 the Veteran filed a claim of entitlement 
to an effective date earlier than January 31, 2002, for the 
grant of entitlement to service connection for PTSD.  
Therefore, the Board found that the Veteran's September 2004 
claim of entitlement to an effective date earlier than 
January 31, 2002, for the grant of entitlement to service 
connection for PTSD represented a freestanding claim of 
entitlement to an earlier effective date and dismissed the 
Veteran's claim.

As such the Board finds that the May 30, 2008, denial of the 
Veteran's claim of entitlement to an effective date earlier 
than January 31, 2002, for the grant of entitlement to 
service connection for PTSD, was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
In addition, the record does not establish that the correct 
facts, as they were known at the time, were not before the 
Board on May 30, 2008, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that 
the outcome of the claim would have been manifestly 
different but for the error.  Therefore, revision or 
reversal of the Board's May 30, 2008, decision on the 
grounds of CUE is not warranted.


ORDER

The Veteran's motion to revise or reverse the May 30, 2008, 
Board decision that denied entitlement to an effective date 
prior to January 31, 2002, for the grant of service 
connection for PTSD, is denied.



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



